            Case 1:20-cv-07103-JGK Document 32 Filed 04/27/21 Page 1 of 2




                                         2 Grand Central Tower
                                      140 East 45th Street, Suite 17A
                                           New York, NY 10017
Kenneth A. Caruso
Special Counsel
212-466-6401
Ken.caruso@mfsllp.com


                                                          April 27, 2021

VIA ECF
Honorable John G. Koeltl
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

        Re:     Grant et al. v. Trump et al., Case No. 1:20-cv-07103-JGK

Dear Judge Koeltl:

       We represent Defendants Donald J. Trump and Donald J. Trump For President, Inc.
(together, “Defendants”) in the above-referenced action. The Court previously granted
Defendants’ request for the supplemental briefing on the pending motion to dismiss the
complaint (Dkt. No. 18), in order to address the Second Circuit’s decision in Andy Warhol
Found. for the Visual Arts, Inc. v. Goldsmith, No. 19-2420-CV, 2021 WL 1148826 (2d Cir. Mar.
26, 2021) (“Andy Warhol II”).

       We write regarding the upcoming dates fixed in the scheduling order, dated April 2, 2021
(Dkt. No. 31):

            Defendants’ Supplemental Brief in support of the Motion to Dismiss the Complaint –
             May 3, 2021;
            Plaintiffs’ Response to Defendants’ Supplemental Brief – June 1, 2021; and
            Defendants’ Reply – June 15, 2021.

        On April 23, 2021, the plaintiff in Andy Warhol II (“AWL”) filed in the Second Circuit a
petition for panel rehearing and rehearing en banc. AWL’s petition is based, in part, on the
recent Supreme Court decision, issued on April 5, 2021, regarding fair use under the Copyright
Act. See Google LLC v. Oracle Am., Inc., 141 S. Ct. 1183 (2021).

        In light of the pending rehearing petition in Andy Warhol II, we respectfully request that
the Court hold the deadlines for the supplemental briefing in abeyance until the Second Circuit
takes action on the petition. Plaintiffs oppose Defendants’ request.
         Case 1:20-cv-07103-JGK Document 32 Filed 04/27/21 Page 2 of 2

Honorable John G. Koeltl
April 27, 2021
Page 2


      We thank the Court for its attention to this matter.

                                                    Respectfully submitted,

                                                     /s/ Kenneth A. Caruso
                                                    Kenneth A. Caruso

cc:   All Counsel via ECF
